947 A.2d 713 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Craig Scott JAROWECKI, Petitioner.
No. 409 MAL 2007.
Supreme Court of Pennsylvania.
May 5, 2008.

ORDER
PER CURIAM.
AND NOW, this 5th day of May 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to *714 all remaining issues. The issue, rephrased for clarity, is:
Whether the grading of the child pornography convictions at Counts 2 through 8 in a multiple counts complaint can be enhanced as a result of a child pornography conviction on Count 1?